    Case 2:14-cv-00601-MHT-JTA Document 2877 Filed 07/28/20 Page 1 of 6


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )     CIVIL ACTION NO.
     v.                            )       2:14cv601-MHT
                                   )
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

          PHASE 2A REVISED REMEDY SCHEDULING ORDER
                ON THE EIGHTH AMENDMENT CLAIM

    Upon consideration of the parties’ joint status report

on the correctional staffing issue (doc. no. 2876), it is

ORDERED that the remaining deadlines and dates for the Phase

2A remedy scheduling order for the Eighth Amendment claim

are revised as follows:
     Case 2:14-cv-00601-MHT-JTA Document 2877 Filed 07/28/20 Page 2 of 6



                                             OLD DATES         NEW DATES

STAFFING
Savages to identify any posts, by            11/2/2020
facility, that cannot be filled with BCOs
or CCOs as well as any limitation on CO &
BCO mix in any housing unit (doc. nos.
2758, 2811, & 2854). Recommendations
need not be filed at this time.
If plaintiffs agree with Savages’            11/16/20
recommendations in full, they are to file    at 5:00 p.m.
notice of such and parties are to file
Savages’ recommendations, along with any
statement necessary, as well as motion
for modification of format of quarterly
correctional staffing reports. If
plaintiffs disagree with Savages’
recommendations in whole or in part, they
are to file notice of such. (doc. nos.
2758, 2811 & 2854).
If plaintiffs initially objected to          12/14/20
Savages’ recommendations and instead         at 5:00 p.m.
pursued mediation, then the following: If
the parties reach agreement on all areas,
parties are to file motion for
modification of format of quarterly
staffing reports. If parties fail to
reach full agreement, then they are to
file statement identifying areas of
agreement and disagreement, and
plaintiffs are to file a motion to seek
relief from this court. (doc. nos. 2758,
2811, & 2854).
If plaintiffs initially objected to          12/16/20 at
Savages’ recommendations and instead         10:00 a.m.
pursued mediation, then: Videoconference
on how to proceed on either the motion
for modification of format of quarterly
staffing report or motion to seek relief
from this court.
Parties to file brief updating court as      7/27/20 at        8/31/20 at
to correctional staffing trend, including    12:00 p.m.        12:00 p.m.
specifically as to FTEs, K9 staff, and
experts’ assessment of progress, in light
of mediation (doc. nos. 2859 & 2876).
Videoconference, to be arranged by deputy    7/31/20 at        9/8/20 at
clerk, to discuss correctional staffing      10:00 a.m.        10:00 a.m.
trend, including specifically as to FTEs,
K9 staff, and experts’ assessment of
progress to date, in light of mediation
and parties’ brief (doc. no. 2876).

                                     2
     Case 2:14-cv-00601-MHT-JTA Document 2877 Filed 07/28/20 Page 3 of 6


Mental-health understaffing stipulation      In effect until
(doc. no. 2301) complies with PLRA (doc.     court enters
no. 2793).                                   opinion
                                             regarding
                                             compliance with
                                             PLRA or
                                             12/30/20,
                                             whichever is
                                             earlier

SEGREGATION

In-person evidentiary hearing on remedy      9/14/20 at
for violations found in supplemental         9:00 a.m.
liability opinion (doc. nos. 2353, 2397,     through 9/25
& 2398).
With regard to remedy for violations         8/31/20 at
found in supplemental liability opinion,     12:00 p.m.
parties to file briefs updating court as
to what the issues are and what documents
are relevant.
In—person pretrial conference on             9/8/20 at
supplemental liability issue.                10:00 a.m.
In-person hearing on “segregation-like”      Continued
issue (doc. nos. 2645, 2646, 2702).          generally
In-person pretrial conference on             Continued
“segregation-like” issue (doc. nos. 2645,    generally
2646, 2702).
Remedy for remaining violations found in     Under
initial liability opinion. Evidentiary       submission
hearing already held. Just need to issue
opinion.
Stipulations regarding the Definition of     In effect until
SMI (doc. no. 1720); Bibb segregation        court enters
issues (doc. no. 1751); Preplacement         opinion
screening, etc. (doc. no. 1815); and         regarding
Removing SMIs from segregation (doc. no.     compliance with
1861) comply with the PLRA (doc. no.         PLRA or
2793).                                       12/30/20,
                                             whichever is
                                             earlier


HOSPITAL-LEVEL CARE
Stipulation regarding hospital-level care    In effect until
(doc. nos. 2383, 2717, 2724) complies        court enters
with PLRA (doc. no. 2793).                   opinion
                                             regarding
                                             compliance with
                                             PLRA or
                                             12/30/20,
                                             whichever is
                                             earlier
                                     3
     Case 2:14-cv-00601-MHT-JTA Document 2877 Filed 07/28/20 Page 4 of 6



MENTAL-HEALTH IDENTIFICATION AND
CLASSIFICATION
Stipulations regarding Intake (doc. no.      In effect until
1794; Coding (doc. no. 1792); and            court enters
Referral (doc. no. 1821) comply with the     opinion
PLRA (doc. no. 2793).                        regarding
                                             compliance with
                                             PLRA or
                                             12/30/20,
                                             whichever is
                                             earlier

MENTAL-HEALTH INDIVIDUALIZED TREATMENT
PLANNING
Stipulation regarding individual             In effect until
treatment plans (doc. no. 1865) complies     court enters
with PLRA (doc. no. 2793).                   opinion
                                             regarding
                                             compliance with
                                             PLRA or
                                             12/30/20,
                                             whichever is
                                             earlier

MENTAL-HEALTH PSYCHOTHERAPY AND
CONFIDENTIALITY
Stipulations regarding psychotherapy and     In effect until
confidentiality (doc. no. 1899) and          court enters
Confidentiality (doc. no. 1900) comply       opinion
with the PLRA (doc. no. 2793).               regarding
                                             compliance with
                                             PLRA or
                                             12/30/20,
                                             whichever is
                                             earlier




                                     4
     Case 2:14-cv-00601-MHT-JTA Document 2877 Filed 07/28/20 Page 5 of 6




SUICIDE PREVENTION

Court’s remedial opinion and judgment for    Stayed until
immediate relief regarding suicide           court enters
prevention (doc. nos. 2525, 2526, 2698, &    opinion
2777).                                       regarding
                                             compliance of
                                             suicide-
                                             prevention
                                             agreement (doc.
                                             no. 2699) with
                                             PLRA.
Defendants’ motion to alter, amend, or       Stayed until
vacate (doc. nos. 2564, 2698, & 2777).       court enters
                                             opinion
                                             regarding
                                             compliance of
                                             suicide-
                                             prevention
                                             agreement (doc.
                                             no. 2699) with
                                             PLRA.
Interim suicide prevention order (doc.       In effect until
nos. 2569, 2698, & 2777, and as              court enters
previously clarified in open court during    opinion
Jan. 7, 2020, status conference).            regarding
                                             compliance of
                                             suicide-
                                             prevention
                                             agreement (doc.
                                             no. 2699) with
                                             PLRA.
In-person evidentiary hearing on whether     9/14/20 at 9:00
the stipulation regarding suicide-           a.m. through
prevention measures complies with the        9/25
PLRA (doc. no. 2699).

DISCIPLINARY SANCTIONS
Second amended stipulation regarding         In effect until
mental-health consultation to the            court enters
disciplinary process (doc. nos. 2433,        opinion
2718, 2725) complies with the PLRA (doc.     regarding
no. 2793).                                   compliance with
                                             PLRA or
                                             12/30/20,
                                             whichever is
                                             earlier




                                     5
       Case 2:14-cv-00601-MHT-JTA Document 2877 Filed 07/28/20 Page 6 of 6




MONITORING

Remedy. Evidentiary hearing already            Under
held. Just need to issue opinion. (As          submission
clarified in open court on March 25,
2020).

RESIDENTIAL TREATMENT AND STABIILZATION
UNITS
Defendants to file proposed inpatient          7/31/20 at
treatment plan (doc. nos. 2822 & 2853).        5:00 p.m.
Plaintiffs to respond to defendants’           8/7/20 at
proposed plan (doc. nos. 2822 & 2853).         5:00 p.m.
Videoconference hearing, arranged by           8/14/20 at
deputy clerk, on defendants’ proposed          10:00 a.m.
plan and plaintiffs’ response.

PLRA

In-person evidentiary hearing on whether       9/14/20 at
the stipulations and orders listed above       9:00 a.m.
as temporarily complying with the PLRA         through 9/25
will continue to comply with the PLRA and
whether stipulation on suicide prevention
agreement complies with the PLRA (doc.
nos. 2706, 2712, 2779, & 2780).
With citations to the record in support        8/24/20 at
of their arguments, the plaintiffs are to      12:00 p.m.
file a prehearing brief as to why these
orders, stipulations, and agreements
comply with the PLRA.
With citations to the record in support        8/31/20 at
of their arguments, the defendants are to      12:00 p.m.
file a response as to why these orders,
stipulations, and agreements do not
comply with the PLRA.
In—person pretrial conference on PLRA          9/8/20 at
issue.                                         10:00 a.m.

STANDING ORDER FOR HEARINGS
The Phase 2A Order Regarding All Hearings
and Evidentiary Hearings provides
additional general requirements for
filings, unless otherwise specified (doc.
no. 2727).
       DONE, this the 28th of July, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
                                      6
